NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0353-15T2

M.E.M.,

        Plaintiff-Respondent,

v.

D.H.N., JR.,

     Defendant-Appellant.
___________________________________

        Argued Telephonically July 13, 2017 – Decided September 22, 2017

        Before Judges Koblitz and Sumners.

        On appeal from Superior Court of New Jersey,
        Chancery Division, Family Part, Middlesex County,
        Docket No. FM-12-1304-14.

        D.H.N., Jr., appellant, argued the cause pro se.

        Respondent has not filed a brief.


PER CURIAM

        After relocating sixty miles away from where his children

resided and voluntarily retiring from his employment, defendant

sought to modify a Judgment of Divorce (JOD) by obtaining primary

residential custody of his two youngest daughters, an adjustment

of parenting time, and termination of child support.                    Plaintiff
filed a cross-motion seeking primary residential custody of the

two daughters and other relief.

       Defendant appeals subsequent orders of July 10, 2015, July

23, 2015, August 19, 2015,1 and September 8, 2015.               The Family

Part judge, in pertinent part, ordered: appointment of a Guardian

Ad Litem (GAL) for the two youngest daughters; an adjustment of

parenting time and drop-off location; defendant to pay the balance

of the GAL's fee, plaintiff's outstanding shares of the 2013 income

tax refund and the proceeds from the sale of the marital home, and

plaintiff's counsel fees for violation of litigant's rights; and

plenary hearings, which resulted in plaintiff receiving primary

residential custody of the daughters and an increase of defendant's

child support.     Having considered defendant's arguments in light

of the record and applicable law, we affirm substantially for the

reasons stated by the trial judge in her written statements of

facts and conclusions of law.

       The parties were divorced by entry of a JOD in February 2014.

Germane    to   this   appeal,   the   judgment   incorporated   a   marital

separation agreement (MSA), which provided that they have joint

legal and residential custody of their three daughters, seventeen,

fifteen, and twelve years old at the time, with shared parenting


1
    Two orders were issued on this date.


                                       2                             A-0353-15T2
time.     Nine   months   later,    a   court   order   was    entered    giving

plaintiff sole residential custody of the oldest daughter due to

changed   circumstances.           Thereafter,    defendant      retired      and

relocated sixty miles away from where his two youngest daughters

resided with plaintiff, making the shared residential custody

arrangement impractical.     He subsequently filed a motion to obtain

primary residential custody of his daughters and termination of

child support; asserting that his new hometown has a better school

system and is in an environmentally safer area.2              Plaintiff cross-

moved for: primary residential custody; modification of parenting

time drop-off; recalculation of child support; full payment of her

shares of the 2013 tax refund and the sale of the marital home;

and sanctions against defendant for violations of court orders

related to the distribution of marital assets.

     On July 10, 2015, the trial judge entered an order denying

much of the relief sought by the parties without prejudice pending

a plenary hearing, and appointed a GAL for the daughters to issue

a written recommendation regarding residential custody.              R. 5:8B.

Pertinent to this appeal, defendant was also ordered to pay



2
  Defendant sought custody of his middle daughter in the event
that she not return to the parochial school she was attending.
She did, however, return to the school.



                                        3                                A-0353-15T2
plaintiff the balance of her shares of the 2013 income tax return

and the sale of the marital home, in the amounts of $1,265 and

$7,170.27, respectively, and attorney's fees in the amount of

$1000 due to non-compliance and enforcement of court orders.3                  On

July 23, the judge ordered that, subject to reallocation at the

final hearing, defendant pay the remainder of the GAL's fees

totaling $870.

       At the plenary hearing, both parties testified and the GAL's

report recommending that plaintiff receive primary residential

custody of the daughters was admitted into evidence.4               The next

day, August 19, the judge issued an order with a statement of

facts    and    conclusions    of    law   awarding    plaintiff        primary

residential custody of the children.        The judge found that it was

in the daughter's best interest to primarily live with plaintiff

because their socialization and schooling had always been in the

area    where   plaintiff   lived.    In   finding    there   was   a    "toxic

relationship between their parents[,]" the judge recognized the

"potential negative impact of separating the three children and


3
  An issue related to the distribution of the parties' pension was
amicably resolved when defendant agreed to execute a Qualified
Domestic Relations Order.
4
  The GAL met with plaintiff         and the children, but defendant
declined to be interviewed. The      judge determined that "defendant's
explanation for not making any       effort to participate based upon
an unsuccessful emergent appeal      was specious at best."

                                      4                                 A-0353-15T2
reducing their day to day contact and support with each other."

The judge rejected as unsubstantiated defendant's contention that

there was a better school system where he lived.             Defendant was

designated as parent of alternate residence and was given parenting

time "every other weekend from Friday evening - Sunday evening,

and one (1) midweek, after school, parenting time event per week

to be exercised in the area of the children's school and/or place

of residence." Based upon the change in custody, the judge ordered

recalculation of child support.           In a separate order of the same

date,     the    trial   judge      denied     defendant's    motion     for

reconsideration of the July 10 order for failure to attach a copy

of that order, Rule 5:5-4(a), and for being untimely filed.                R.

4:49-2.

     On September 8, 2015, five days after a hearing, the judge

issued an order with a statement of facts and conclusions of law

providing that defendant's weekly child support would increase

from $200 to $214 based upon plaintiff having primary residential

custody and the Child Support Guidelines.5              The judge rejected

defendant's     contention   that   his    $54,161.04   annual   retirement

income should be used to calculate his support because he was

eligible to retire and that plaintiff's frivolous and fabricated


5
  The prior amount of support was set forth in the MSA and was not
based upon the Child Support Guidelines.

                                      5                             A-0353-15T2
conduct caused him to retire.      The judge determined his rationale

was not good cause; his retirement was voluntary and therefore

imputed   his   last   annual   salary   of   $83,751.19.   This    appeal

followed.

     From what we can discern from defendant's rambling merits

brief, he contends the judge ignored evidence and issued orders

that are contrary to the MSA and have no basis in the law.             Yet,

he fails to cite any law to support his arguments, which is

procedurally deficient under Rule 2:6-2(a)(6).        See State v. Hild,

148 N.J. Super. 294, 296 (App. Div. 1977).              Nonetheless, we

reviewed the record and discern no reason to disturb the trial

judge's orders.

     It is well settled that we must defer to the trial judge's

findings of fact if supported by sufficient credible evidence in

the record.     Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citing

Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474,

484 (1974)).      We also must "accord deference" to the factual

findings of the Family Part because of that court's "special

jurisdiction and expertise in family matters."              Id. at 413.

"Family Part judges are frequently called upon to make difficult

and sensitive decisions regarding the safety and well-being of

children."      Hand v. Hand, 391 N.J. Super. 102, 111 (App. Div.

2007).      Family Part judges have "special expertise in family

                                    6                              A-0353-15T2
matters" and we will "not second-guess their findings and the

exercise of their sound discretion." Ibid. An abuse of discretion

occurs when a decision is "made without a rational explanation,

inexplicably departed from established policies, or rested on an

impermissible basis."     Flagg v. Essex Cty. Prosecutor, 171 N.J.

561,   571   (2002)   (quoting   Achacoso-Sanchez   v.    Immigration    &

Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).

       On issues of custody, the best interests of the child is the

court's primary consideration in custody cases.             Kinsella v.

Kinsella, 150 N.J. 276, 317 (1997).       A judge has the discretion

under Rule 5:8B(a) to appoint a GAL where there is a disagreement

over custody or parenting time/visitation.     Isaacson v. Isaacson,

348 N.J. Super. 560, 573 (App. Div.), certif. denied, 174 N.J. 364

(2002).   A GAL "acts on behalf of the court for the benefit of the

child and serves as an independent factfinder, investigator, and

evaluator of what furthers the best interests of the child."          Id.

at 574 (citing Pressler, Current N.J. Court Rules, comment on R.

5:8B (2002)).    Because the GAL acts on behalf of the court, he or

she has "no perceived bias in favor of one parent's position[.]"

Milne v. Goldenberg, 428 N.J. Super. 184, 201 (App. Div. 2012).

Further, a GAL's role is merely advisory, as the court is not

bound by a GAL's recommendations.       Id. at 202.      A court may not

abdicate its decision-making to a GAL, although the court will

                                    7                            A-0353-15T2
only run afoul of the rule, and abuse its discretion, if it

"summarily adopt[s] the recommendations of the GAL."    See id. at

202-03.

     Also reviewed for abuse of discretion are a trial judge's

decisions to order payment of attorney's fees as a sanction and

to modify child support.   R. 1:10-3; Addesa v. Addesa, 392 N.J.

Super. 58, 78 (App. Div. 2007); Gnall v. Gnall, 432 N.J. Super.

129, 158 (App. Div. 2013), rev'd on other grounds, 222 N.J. 414

(2015).

     Guided by these principles, we affirm the entirety of the

trial judge's orders.   The judge did not abuse her discretion in

appointing a GAL, requiring defendant to pay the balance of the

GAL's fees, awarding primary residential custody to plaintiff, and

recalculating child support.     Her decisions were based upon the

credible facts presented by the parties and sound reasoning.     She

did not summarily adopt the GAL's recommendations.     Although the

MSA provided that each party incur their own attorney's fees, it

does not, and cannot restrict a judge's authority under our rules

of court to order payment of attorney's fees attributed to a

party's non-compliance with court orders to enforce the MSA that

was incorporated into the JOD.

     The judge also did not abuse her discretion in increasing

defendant's child support by imputing his annual salary at the

                                  8                         A-0353-15T2
time of his voluntary retirement and applying the Child Support

Guidelines due to the new residential custody arrangement.            Given

that defendant voluntarily retired despite having to support three

daughters,   there   is   no   merit   to   his   contention   that    his

significantly lower annual retirement income should be used to

calculate his child support.    Equally without merit is defendant's

argument that his eligibility to retire and plaintiff's conduct

forcing him to retire justifies support based on the lower income.

Finally, we defer to the judge's credibility finding that plaintiff

was entitled to her outstanding shares of the income tax refund

and the proceeds from the sale of the marital home.

     Affirmed.




                                   9                             A-0353-15T2